Citation Nr: 9901902	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-28 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	Scott A. Ambler, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to September 
1967.

By rating decision in June 1968, service connection was 
granted for various disabilities to include bilateral hearing 
loss.  In January 1995, the veteran filed a claim for an 
increased rating for service connected disabilities.  This 
appeal arises from the June 1995 rating decision from the 
Boston, Massachusetts Regional Office (RO) that denied the 
veterans claim for an increased rating for bilateral hearing 
loss, currently evaluated at 20 percent disabling.  A Notice 
of Disagreement was filed in July 1995 and a Statement of the 
Case was issued in July 1995.  A substantive appeal was filed 
in September 1995 with a request for a hearing at the RO 
before a Member of the Board.  In February 1996 a hearing was 
held at the RO before a local hearing officer.  On an August 
1996 statement in support of his claim, the veteran requested 
a hearing before a Member of the Board in Washington, DC. 

On October 28, 1998, a hearing was held in Washington, DC 
before Iris S. Sherman, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 1998).


REMAND


The VA has a duty to assist the veteran in the development of 
facts pertinent to a well grounded claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998).  
Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the record of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  The examination in this case is not 
contemporaneous.  In Snuffer v. Gober, 10 Vet. App. 400 
(1997), the United States Court of Veterans Appeals (Court) 
held that where an appellant complained of increased hearing 
loss two years after his last audiology examination, VA 
should have scheduled him for another examination.  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994), wherein the Court 
held that an examination conducted about two years before a 
BVA decision was too remote to be contemporaneous examination 
where the veteran had presented evidence indicating that 
there had been a material change in his condition and that 
his current rating was insufficient.

In this case, the last VA audiology examination was in 1996, 
and the veteran asserted that his hearing loss has increased 
in severity since that time.  Accordingly, although further 
delay is regrettable, additional development is considered 
necessary.  Therefore, this case is Remanded to the RO for 
the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected hearing loss since 
August 1998.  After securing the 
necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.

2.  The RO should schedule the veteran 
for a VA ear examination, to include an 
audiological evaluation, to determine the 
severity of his service connected hearing 
loss.  The veteran should be notified of 
the date, time and place of the 
examination in writing, and the RO should 
advise the veteran that, pursuant to 
federal regulations, failure to report 
for an examination, without good cause 
shown, may result in the denial of his 
claim for an increased rating.  The 
notification and letter to him should be 
included in the claims file.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski , 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional medical information.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________
Iris S. Sherman
Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
